         EXHIBIT 1 –
Declaration of Mary Hollingsworth
                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF OKLAHOMA



 UNITED STATES OF AMERICA,

       Plaintiff,
        v.

 JEFFREY LOWE,                                                Case No. 6:20-cv-00423-JFH

 LAUREN LOWE,

 GREATER WYNNEWOOD EXOTIC ANIMAL
 PARK, LLC, and

 TIGER KING, LLC,

       Defendants.


   DECLARATION OF MARY HOLLINGSWORTH IN SUPPORT OF THE UNITED
        STATES’ MOTION FOR ENTRY OF DEFAULT BY THE CLERK

       I, Mary Hollingsworth, hereby state as follows:
       1.      I represent the United States in the above-captioned case. I submit this declaration
in support of the United States’ Motion for Entry of Default by the Clerk of Court. I have
personal knowledge of the facts stated in this declaration and, if called upon to do so, could and
would testify competently thereto.
       2.      I am duly licensed to practice law in Arizona and am a Senior Trial Attorney in
the Wildlife and Marine Resources Section of the U.S. Department of Justice’s (“DOJ”)
Environment and Natural Resources Division. I have been employed by DOJ since 2011.
       3.      On November 19, 2020, the United States filed a Complaint against Jeffrey Lowe,
Lauren Lowe, Greater Wynnewood Exotic Animal Park, LLC, and Tiger King, LLC.
       4.      On January 8, 2021, Defendants’ attorney of record Daniel Card returned to
counsel for the United States a waiver of service of summons form for each Defendant.
       5.      On February 8, 2021, Defendants filed a motion for partial dismissal. The Court
denied Defendants’ motion on July 26, 2021. Defendants’ responsive pleading was therefore due
August 9, 2021. Defendants did not file a responsive pleading within the time allowed and,
therefore, are now in default.
       6.      Upon information and belief, none of the Defendants is an infant, incompetent, or
presently engaged in military service.


       Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true
and correct. Executed on August 25, 2021.


                                              /s/ Mary Hollingsworth_______
                                              MARY HOLLINGSWORTH
